Contrary to the mother’s contention, the Family Court properly determined that the petitioner established, by clear and convincing evidence, that it exercised diligent efforts to encourage and strengthen the parental relationship by, among other things, facilitating regular visitation with the children and repeatedly referring the mother to drug treatment programs (see Social Services Law § 384-b [7] [a], [f]; Matter of Star Leslie W., 63 NY2d 136, 142 [1984]; Matter of Zechariah J. [Valrick J.], 84 AD3d 1087 [2011]; Matter of John M. [Raymond K.], 82 AD3d 1100 [2011]; Matter of Elijah P. [C.I.P.], 76 AD3d 631, 632 [2010]). Despite those efforts, the mother failed to plan for the future of the children by failing to complete a drug treatment program (see Social Services Law § 384-b [7] [a], [c]; Matter of John M. [Raymond K.], 82 AD3d at 1100-1101; Matter of Malen Sansa V [Nancy J.], 70 AD3d 707, 708 [2010]; Matter of Jada Ta-Toneyia L., 66 AD3d 901, 902 [2009]; Matter of Noelia T., 61 AD3d 983, 984 [2009]). Accordingly, the Family Court properly found that the mother permanently neglected the children.
Furthermore, the Family Court properly determined that it was in the best interests of the children to terminate the mother’s parental rights, thus freeing the children for adoption by their foster parents (see Matter of Star Leslie W., 63 NY2d at 147-148; Matter of Zechariah J. [Valrick J.], 84 AD3d at 1088-*7911089; Matter of Amber D.C. [Angelica C.], 79 AD3d 865, 866 [2010]; Matter of Jada Ta-Toneyia L., 66 AD3d at 902). Dillon, J.R, Belen, Roman and Miller, JJ., concur.